MEMORANDUM *
Defendant Jeremiah Clay Preston pleaded guilty to distributing a substance containing methamphetamine in violation of 21 U.S.C. § 841(a)(1). Defendant aided and abetted a co-defendant in the sale of methamphetamine to a government informant. Additionally, he was present for, and participated in, a discussion between the co-defendant and the informant regarding a future drug sale. The district court considered the drug quantity of the proposed future sale as relevant conduct for purposes of calculating Defendant’s sentence. In this timely appeal, Defendant challenges his sentence.
1. Defendant appeals the district court’s drug quantity calculation. We review for clear error a district court’s factual findings at sentencing. United States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir.2006). The record shows that Defendant was informed that he was charged under an aiding and abetting theory of liability. See U.S.S.G. § 2D1.1 cmt. n. 12 (“If the offense involved both a substantive drug offense and an attempt or conspiracy (e.g., sale of five grams of heroin and an attempt to sell an additional ten grams of heroin), the total quantity involved shall be aggregated to determine the scale of the offense.”). It also shows that Defendant participated in the discussion of the future drug sale and that the co-defendant whom he aided and abetted was a long-time dealer who was capable of procuring the additional amount. We hold that the district court’s drug quantity finding was not clearly erroneous.
2. Defendant also claims that the district court’s drug quantity calculation violated his due process rights because he was insufficiently informed that he might be held responsible for the quantity associated with the future sale. We disagree. As stated above, Defendant was informed explicitly at sentencing that he was charged under an aiding and abetting theory of liability. Moreover, during discovery, he had received a copy of the police report in which the proposed future sale was detailed.
*7323. Finally, Defendant challenges the reasonableness of his sentence. Here, the district court correctly calculated the advisory sentencing guideline range and considered the factors enumerated in 18 U.S.C. § 3553(a). See Cantrell, 433 F.3d at 1279-81. We hold that Defendant’s sentence was reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.